Citation Nr: 0619178	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for small 
cell lung cancer, in remission, with radiation-induced 
pulmonary fibrosis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran's case was remanded for additional 
development in April 2004.  While in a remand status, the 
disability rating for his service-connected PTSD was 
increased to 50 percent effective from May 30, 2000, the date 
that service connection was established for PTSD.

The issue of entitlement to a TDIU was referred to the RO in 
the Board's remand of April 2004.  This was based on the 
veteran having submitted a formal claim for the benefit in 
December 2001 as well as raising the issue in a submission 
dated in July 2003.  The claim was not adjudicated while the 
case was in a remand status.

The Board has jurisdiction of the issue.  See VAOPGCPREC 6-
96; see also 38 C.F.R. § 20.101 (2005).  Accordingly, the 
issue is included in the issues on appeal and will be 
remanded for adjudication rather than referred.

The Board notes that the veteran appeared to raise several 
issues for consideration for service connection in the July 
2003 statement.  The issues were referred for consideration 
by the RO.

There is no evidence in the claims file that any action was 
taken on the issues.  The veteran's July 2003 statement is 
again referred to the RO for consideration of claims that may 
be raised. 

The issues of entitlement to a rating in excess of 10 percent 
for small cell lung cancer, in remission, with radiation-
induced pulmonary fibrosis, and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 8, 2005, the veteran's PTSD was 
manifested by such symptoms as irritability, nervousness, 
suspiciousness, dislike of crowds.  It was not manifested by 
symptoms such as suicidal ideation, obsessional rituals, 
intermittent illogical thoughts, obscure or irrelevant 
speech, or near continuous panic or depression.

2.  A medical opinion dated February 8, 2005, provides the 
first persuasive evidence that the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, prior to February 8, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 
Diagnostic Code 9411 (2005).

2.  The criteria for a 100 percent rating for PTSD have been 
met as of February 8, 2005.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The veteran had two periods of service.  He served in combat 
in the Republic of Vietnam during part of his original period 
of service from 1966 to 1969.  The veteran earned the Combat 
Infantryman Badge (CIB) and was awarded a Purple Heart for a 
wound received in combat.

The veteran submitted his initial claim for service 
connection for PTSD in January 1995.  He was afforded a VA 
psychological examination in February 1995.  The examiner 
noted that the veteran underwent psychometric testing as part 
of the examination.  The examiner reported that, although the 
veteran had many symptoms of PTSD, the testing did not 
support a diagnosis of PTSD.  The veteran was diagnosed with 
substance abuse.  The examiner commented that it was 
impossible to distinguish whether the symptoms were caused by 
PTSD or a prolonged period of substance abuse.  She 
recommended that the veteran be evaluated for PTSD after a 
period of prolonged absence from alcohol and other drugs.

The veteran's claim for service connection was denied in May 
1995.

The veteran's current claim was received on May 30, 2000.  
The veteran was afforded a VA examination in January 2001.  
The examiner reviewed the veteran's past employment history.  
The veteran had worked for several employers since he was 
discharged in 1978 but had opened his own pest control 
business in 1982.  He continued with the business until 1999 
when he developed health issues that prevented him from 
working.  The veteran was diagnosed with small cell carcinoma 
in 2000.  On mental status examination the examiner said that 
the veteran was pleasant and cooperative during the 
interview.  He was attentive and not easily distracted.  The 
veteran appeared to be older than his stated age but his 
dress and hygiene were normal.  The veteran's speech was said 
to be normal in rate, tone, and volume.  The veteran's affect 
was said to be constricted and his mood depressed.  The 
examiner said the veteran's thought processes and thought 
content were normal.  The veteran denied suicidal or 
homicidal ideation.  The veteran reported a sleep 
disturbance, loss of weight, decreased energy, and a loss of 
interest in his surroundings.  The veteran was noted to be 
oriented times four.  His judgment and insight were said to 
be good.   

The examiner provided Axis I diagnoses of chronic PTSD with 
delayed onset, and mood disorder, depressed, secondary to 
general medical condition.  The examiner stated that 
manifestations of the veteran's PTSD included avoidance, 
increased arousal, memory difficulties, difficulty with 
concentration at times, recurring dreams, and diminished 
interest in participation in significant activities.  The 
examiner also said that there was a detachment or 
estrangement from others, a restricted affect, difficulty 
falling and staying asleep, and hypervigilance.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in June 2001.  He was assigned a 30 
percent rating from the date of his claim, May 30, 2000.

The veteran also sought entitlement to service connection for 
lung cancer in May 2000.  He submitted a copy of a pathology 
report that confirmed the diagnosis as of March 2000.  
Private treatment records from several sources, to include 
the North Central Mississippi Regional Cancer Center (North 
Central), are associated with the claims file.  Two separate 
consultation reports from North Central, dated in March 2000, 
provide an overall assessment of the veteran's condition.  
The first, completed by R. A. Smith, Jr., M.D., noted that 
the veteran denied nervousness, anxiety, depression, and 
change in personality, or relationship problems.  The second, 
completed by E. Rafique, M.D., said that there was no recent 
depression or increase in social withdrawal, and no unusual 
increase in agitation or anger.  

The veteran submitted his notice of disagreement with the 30 
percent rating in August 2001.  He later submitted his TDIU 
claim in December 2001.  The veteran alleged that he was 
unable to work since 1999 because of his PTSD and lung 
cancer.  The veteran included statements from several of his 
private physicians that attested to his general health 
status.  In particular, letters from Dr. Smith and Dr. 
Rafique, both dated in July 2001, said that the veteran's 
lung cancer was a life threatening and potentially fatal 
illness.  They both said that the veteran was totally and 
permanently disabled as a result of his medical condition.  

Associated with the claims file are VA outpatient treatment 
records from the VA medical center (VAMC) in Jackson for the 
period from August 2001 to May 2002.  The records show that 
the veteran was involved in group therapy and was seen on an 
individual basis on several occasions.  An August 2001 
initial entry noted that the veteran was alert and oriented 
times four.  His speech was normal.  There were no homicidal 
or suicidal ideations.  He did not present evidence of 
hallucinations, delusions, or other psychotic process.  The 
veteran had been married to his current wife for over 10 
years.  He said that he had good relationships with all of 
the members of his family.  The veteran reported being 
involved in group therapy approximately 10 years earlier to 
address feelings of anxiety and distress.

An individual treatment note from December 2001 reported that 
the veteran's main concern was his lung cancer.  It was in 
remission.  The veteran said that he felt fairly stable with 
his mood; however, the examiner said that the veteran was 
somewhat evasive when answering direct questions about his 
current emotional health.  The veteran denied any suicidal or 
homicidal ideation.  He was said to enjoy his therapy group.  
He was still close to his wife and children.  The veteran 
reported some problems with agitation and anxiety.  The 
examiner added an addendum in January 2002.  She provided a 
Global Assessment of Functioning (GAF) score of 55 for the 
veteran.  A later entry, dated in April 2002, noted that 
things were "ok" at home.  The veteran was actively 
involved in his children's lives but had little other social 
contact.  His wife was supportive but did not put pressure on 
him to socialize.  The veteran enjoyed being outdoors but 
would go for days without leaving the house.  He would then 
have other days where he would be fairly active.  There were 
no suicidal or homicidal ideations and the veteran denied 
being depressed.  

The veteran was granted service connection for small cell 
lung cancer in August 2002.  He was assigned an initial 
disability rating of 100 percent from May 30, 2000, to 
January 31, 2001.  He was then assigned a noncompensable 
rating from February 1, 2001.  

The veteran submitted additional medical evidence regarding 
his lung cancer.  Several of physicians provided statements 
that the veteran now had pulmonary fibrosis that was the 
direct result of treatment of his lung cancer.  

The veteran's disability rating for small cell cancer, in 
remission, with radiation induced pulmonary fibrosis, was 
increased to 10 percent in April 2003.

The Board remanded the veteran's case for additional 
development in April 2004.  The AMC wrote to the veteran in 
May 2004.  The veteran did not respond to the letter.

VA records for the period from February 2003 to January 2005 
were associated with the claims file.  The veteran was being 
seen at the VAMC in Memphis, Tennessee.  He had periodic 
individual sessions.  A January 2004 entry noted that he was 
on medication and stable.  He was still unemployed.  The 
veteran was seen on a PTSD consult in September 2004.  The 
veteran was prescribed Zoloft and Trazodone and they helped 
with his mood and reduced his irritability.  He denied 
thoughts of harming himself or others.  The veteran's 
thoughts were said to be organized.  His affect was 
appropriate but his mood was described as dysphoric.  The 
veteran had a lengthy PTSD evaluation in January 2005.  The 
examiner noted that the veteran had been married for 12 years 
but lived with his wife for 24 years.  There were three 
children.  The examiner provided an extensive history of the 
veteran's upbringing and military service.  The entry stopped 
at that point with an annotation that it would be continued.  
No additional records were added.

The veteran was afforded a VA examination in February 2005.  
The examiner noted that the veteran had been treated for his 
cancer and that he was followed for his PTSD at the VAMC in 
Memphis.  The veteran's military history and his involvement 
in combat were recounted.  The veteran said he had had 
occasional nightmares about his experiences in Vietnam prior 
to 1999.  However, he now experienced frequent nightmares 
where he would wake up sweating, and frightened.  The veteran 
said that he had the nightmares almost once a week.  The 
veteran also said that he had some irritability and would get 
angry about his benefits from VA.  The examiner commented 
that that, during the periods when the veteran worked, he had 
good coping mechanisms that, in some ways, minimized his 
symptoms.  The examiner said that periods of inactivity that 
were brought about by the veteran's treatment for lung cancer 
triggered a lot of the veteran's symptoms.  There was no 
evidence of suicidal ideation.  The veteran said he had not 
worked since 1999 because he was very suspicious of people.  
The veteran stayed away from crowds.  The examiner said that 
the veteran did not appear to have any other psychiatric 
disorder beyond PTSD.  

The examiner reported that the veteran was appropriately 
dressed.  He was somewhat suspicious and guarded.  His affect 
was said to be irritable as was his mood.  There was no 
evidence of delusions or hallucinations.  The veteran was 
alert and oriented times three.  He had fair short-term 
memory and some good long-term memory.  There was some good 
abstraction, good fund of knowledge, and fair insight into 
his situation.  The diagnosis was PTSD, severe.  The examiner 
said that the main enduring stressor was memories of Vietnam 
which appeared to be catastrophic in terms of impairing the 
veteran socially and occupationally.  The examiner assigned a 
GAF score of 45.  The examiner also stated that the veteran 
was moderately to severely impaired from his PTSD.  He said 
the symptoms prevented the veteran from performing socially 
outside his home.  He said the veteran was unable to work.  
He said that the veteran was apparently doing well 
psychiatrically until 1999.  The examiner opined that the 
veteran's medical condition somewhat triggered some of the 
PTSD symptoms and the inability to work.  

The AMC issued a supplemental statement of the case (SSOC) in 
February 2006.  The veteran's disability rating for his 
service connected PTSD was increased to 50 percent from May 
30, 2000.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411, from the date of his claim for 
service connection, May 30, 2000.  38 C.F.R. § 4.130 (2005).  
Under Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.

There is no evidence of record to show that the veteran's 
PTSD manifests itself by symptoms such as suicidal ideation, 
obsessional rituals, intermittent illogical thoughts, obscure 
or irrelevant speech, or near continuous panic or depression 
or impaired impulse control so as to warrant a 70 percent 
rating at any time from May 30, 2000.  The 2001 examination 
report and the outpatient treatment records do not reflect 
the symptomatology comparable to the symptoms noted in the 
criteria for a 70 percent rating.  Further, the 2001 
examination report, and the treatment records do not reflect 
that the veteran's disability is more severe than the 50 
percent rating assigned.  The veteran had some social 
impairment, he was unemployed but there is no association of 
his unemployment with his PTSD.  He still had difficulty with 
irritability and his mood.  He was suspicious and did not 
like crowds.  He did not report many symptoms at either the 
examination or during his outpatient treatment.  The only GAF 
score assigned prior to the February 2005 examination was 
that in January 2002 when the veteran was given a GAF of 55.  
Such a score is indicative of moderate symptoms.  The 
veteran's symptomatology, as reflected in the objective 
medical evidence, closely followed the description for a GAF 
score of 55.  

The February 8, 2005, VA examination provided a different 
assessment of the veteran's overall disability.  The veteran 
described his symptoms in detail and the examiner noted the 
effect of the veteran's service-connected cancer on his PTSD 
symptomatology.  In applying the evidence of record to the 
rating criteria the Board finds that the totality of the 
evidence, and resolving reasonable doubt in favor of the 
veteran, supports a conclusion that the veteran is 100 
percent disabled as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The examiner stated that the veteran's 
PTSD symptoms were triggered by his cancer in 1999 [sic].  He 
said that the veteran's memories of Vietnam were catastrophic 
in terms of impairing him socially and occupationally.  While 
GAF scores are not, in and of themselves, the dispositive 
element in rating a disability, they are persuasive evidence 
when used in association with detailed evaluations, as in 
this case.  The GAF score assigned in February 2005 was a 45.  
Such a score is indicative of someone unable to keep a job.  
The examiner stated that the veteran was unable to work.  

The Board finds support for its conclusion in the commentary 
provided when the criteria used to evaluate mental disorders 
were amended in October 1996.  Specifically, it was noted 
that PTSD was not to be rated under a separate formula based 
on the frequency of symptoms particular to PTSD.  Rather, the 
comments noted that, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996).  Further, the point was again 
made that the severity of the effects of a mental disorder 
determine the rating, and that to be assigned a 100 percent 
rating, a mental disorder must cause total occupational and 
social impairment.  Id.  The evidence shows that the effects 
of the veteran's mental disorder do indeed cause total 
occupational and social impairment.

With reasonable doubt resolved in the veteran's favor, a 100 
percent rating can be said to be reflective of the veteran's 
disability from February 8, 2005, the date of his VA 
examination and the earliest the evidence showed his 
disability to be of such severity.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for service 
connection, and then the downstream element of a higher 
rating for PTSD, was submitted prior to the requirement to 
provide the notice and assistance referenced supra.  

The RO wrote to the veteran in March 2001.  The veteran was 
advised what the RO would do in the development of his claim 
and what he needed to do.  The veteran was asked to submit 
evidence to the RO.

The veteran was granted service connection for PTSD in June 
2001.  He submitted his NOD with the disability rating in 
August 2001.

As noted, the veteran's case was remanded in April 2004.  The 
AMC wrote to him in May 2004.  The veteran was informed of 
the evidence/information needed to substantiate his claim for 
a higher rating.  He was advised what the AMC would do in the 
development of his claim and what he needed to do.  The 
veteran was asked to submit evidence to the AMC.  The veteran 
did not respond to the letter.

The AMC wrote to the veteran in January 2005.  He was again 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of the AMC's duty to assist and 
what he needed to do in the development of his claim.  The 
veteran was informed of the evidence of record.  He was asked 
to submit evidence to the AMC.

The veteran was issued a SSOC in February 2006.  The SSOC 
granted an increase in the veteran's disability rating.  The 
SSOC also informed the veteran as to why he was not entitled 
to a rating in excess of 50 percent.  

The Board finds that the March 2001, May 2004, and January 
2005 letters to the veteran fulfilled VA's duty to notify him 
regarding the evidence necessary to support his claim, what 
VA is responsible for, what the veteran is responsible for, 
and for notifying the veteran to submit any pertinent 
evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records and statements from his physicians.  
VA and private medical records were also obtained.  The 
veteran was afforded two VA examinations.  His case was 
remanded for additional development in April 2004.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied for the period prior to February 8, 2005.

Entitlement to a 100 percent disability rating for PTSD is 
granted from February 8, 2005, subject to the law and 
regulations governing the payment of monetary benefits.




REMAND

The veteran was granted a 10 percent rating for small cell 
lung cancer, in remission, with radiation-induced pulmonary 
fibrosis in April 2003.  The veteran later submitted a 
statement to the RO in July 2003.  The veteran addressed 
several issues in the statement, to include his small cell 
cancer.  His case was certified on appeal to the Board that 
same month.

The Board remanded the veteran's case for additional 
development of the then pending issue of a higher rating for 
service-connected PTSD in April 2004.  The Board also 
determined that the July 2003 statement from the veteran 
constituted a notice of disagreement (NOD) with the April 
2003 rating decision that awarded a 10 percent disability 
rating for the veteran's small cell cancer.  The Board 
remanded the issue to the AMC/RO so that a statement of the 
case (SOC) could be issued.  See Manlincon v. West, 12 Vet. 
App. 328 (1999).

In a deferred rating decision dated in November 2004, the RO 
noted the Board's direction that the July 2003 statement 
constituted a NOD in regard to the April 2003 rating decision 
and that a SOC should be issued.  However, no further action 
was taken regarding the issue.  There is no indication in the 
claims file that the veteran was issued a SOC for the lung 
issue.  Accordingly, the issue must be remanded again for 
compliance with the directives of the Board's previous 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
RO should return this issue to the Board only if the veteran 
perfects an appeal in accordance with the provisions of 
38 U.S.C.A. § 7105.

The veteran's case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the 
veteran's claim for a rating in 
excess of 10 percent for small cell 
lung cancer, in remission, with 
radiation-induced pulmonary 
fibrosis, taking into consideration 
the veteran's statement received in 
July 2003 in which he asserts that 
the radiation-induced residuals 
include eye and thyroid damage.  If 
this matter is not resolved to the 
veteran's satisfaction, the RO must 
issue a statement of the case 
pertaining to the issue of 
entitlement to a rating in excess of 
10 percent for small cell lung 
cancer, in remission, with 
radiation-induced pulmonary 
fibrosis.  If, and only if, the 
veteran files a timely substantive 
appeal, the issue should be 
certified on appeal to the Board.

2.  The RO must also adjudicate the 
veteran's claim for a TDIU rating.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


